ORDER

PER CURIAM:
Defendant Gregory L. Cooperwood appeals his conviction of trafficking in the second degree. We have reviewed the briefs of the parties and the record on appeal and find no error. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no prece-dential value, we affirm by this summary order under Rules 30.25(b) and 84.16(b). In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rules 30.25(b), 84.16(b).